 8:18-cv-00329-JMG-SMB Doc # 172 Filed: 03/31/21 Page 1 of 3 - Page ID # 552




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

EQUAL EMPLOYMENT OPPORTUNITY          )       Case No. 8:18-cv-329
COMMISSION                            )
                                      )
           Plaintiff,                 )
                                      )
vs.                                   )
                                      )
WERNER ENTERPRISES, INC.              )
                                      )
           Defendant.                 )
                                      )
and                                   )
                                      )
ANDREW DEUSCHLE,                      )
                                      )
           Plaintiff Intervenor,      )
                                      )
vs.                                   )
                                      )
WERNER ENTERPRISES, INC.,             )
                                      )
           Defendant.                 )
                                      )
                                      )
EQUAL EMPLOYMENT OPPORTUNITY          )       Case No. 8:18-cv-462
COMMISSION,                           )
                                      )
           Plaintiff,                 )
                                      )
vs.                                   )
                                      )
DRIVERS MANAGEMENT, LLC, and          )     ENTRY OF APPEARANCE
WERNER ENTERPRISES, INC.,             )
                                      )
           Defendants.                )
                                      )
 8:18-cv-00329-JMG-SMB Doc # 172 Filed: 03/31/21 Page 2 of 3 - Page ID # 553




      COMES NOW Sarah L. (Sally) McGill, with FRASER STRYKER PC LLO, and
hereby enters her appearance for Defendants Werner Enterprises, Inc. and Drivers
Management, LLC, in the above-captioned actions.
      Dated: March 31, 2021.

                                           WERNER ENTERPRISES, INC. and
                                           DRIVERS MANAGEMENT, LLC,
                                           Defendants.



                                     By:   /s/ Sarah L. (Sally) McGill
                                           Patrick J. Barrett #17246
                                           Elizabeth A. Culhane #23632
                                           Sarah L. (Sally) McGill #24790
                                           Fraser Stryker PC LLO
                                           409 South 17th Street, #500
                                           Omaha, Nebraska 68102
                                           402.341.6000 Fax: 402.341.8290
                                           pbarrett@fraserstryker.com
                                           eculhane@fraserstryker.com
                                           smcgill@fraserstryker.com
                                           ATTORNEYS FOR DEFENDANTS
                                           WERNER ENTERPRISES, INC. and
                                           DRIVERS MANAGEMENT, LLC
  8:18-cv-00329-JMG-SMB Doc # 172 Filed: 03/31/21 Page 3 of 3 - Page ID # 554




                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing
was electronically filed with the Clerk of the Court for the United States District Court for
the District Court of Nebraska using the CM/ECF system on this 31st day of March,
2021, which system sent notification of such filing to counsel of record:

                                      C. Felix Miller
                                      Grant R. Doty
                                   Meredith Berwick
                       Equal Employment Opportunity Commission
                               Kansas City Area Office
                              400 State Avenue, Ste. 905
                                Kansas City, KS 66101
                                 felix.miller@eeoc.gov
                                 grant.doty@eeoc.gov
                              meredith.berwick@eeoc.gov

                                      BRIAN EAST
                                     LIA S. DAVIS
                              DISABILITY RIGHTS TEXAS
                                2222 West Braker Lane
                               Austin, Texas 78758-1024
                                    beast@drtx.org
                                    ldavis@drtx.org

                                   DIANNE D. DELAIR
                            DISABILITY RIGHTS NEBRASKA
                            134 South 13th Street, Suite 600
                                Lincoln, Nebraska 68508
                                    Dianne@drne.org

                                                  /s/ Sarah L. (Sally) McGill
2547387.01
